Name: Commission Regulation (EEC) No 1224/83 of 6 May 1983 amending for the second time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 134/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1224/83 of 6 May 1983 amending for the second time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (6), as last amended by Regulation (EEC) No 2145/82 (7); whereas the detailed rules should be adjusted accordingly : Whereas the sale of Greek quality wines psr the description of which includes the predicate 'oÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã ' has encountered special difficulties in recent years ; whereas it would seem appropriate to extend the transitional period for three years ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organi ­ zation of the market in wine (*), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Articles 54 (5) and 65 thereof, Whereas Commission Regulation (EEC) No 997/81 (3), as amended by Regulation (EEC) No 2628/81 ( 4), lays down detailed rules for the description of wines and grape musts ; whereas experience of the application of this Regulation has shown that a number of amendments should be made thereto ; Whereas , to provide the consumer with better infor ­ mation on the origin of wines made from a mixture of grapes or by the coupage of products originating in several Member States, the height of the lettering to be used for the words 'blend of wines from various countries of the European Communities' should be specified ; whereas the same should apply to similar terms laid down for table wines which have been manufactured in a Member State other than that where the grapes were harvested ; whereas appropriate provisions on the maximum height of the lettering should also be adopted to ensure that no confusion can arise between certain table wines entitled to a geographical ascription and quality wines psr ; Whereas, to prevent the consumer from being misled by the claims of superior quality made for certain wines imported into the Community and subject to less stringent labelling requirements, without thereby discriminating between such wines and those of Community origin in the matter of their description, the special climatic conditions in which the imported wines were produced should be taken into consideration and, consequently, the terms 'spÃ ¤tgelesen' and 'ausgelesen' should not be permitted to figure on the labelling of such imported wines, even if the terms in question are the translation of terms used in accordance with the provisions of the non-member country of origin ; Whereas , in the interest of consumers , it should be specified that the actual or total alcoholic strength stated on the labelling is that determined by analysis ; whereas, for the sake of simplicity, however, it should be possible for the figure expressing this alcoholic strength to be rounded off within certain limits ; whereas the rules governing the indication of density in the description of grape musts and concentrated grape musts should be adjusted in the light of the methods recently introduced into the Community rules ; Whereas , to ensure control and protection of table wines qualifying for description as 'Landwein', 'vin de pays', 'vino tipico', 'ovoÃ ¼Ã ±Ã Ã ¹Ã ± Ã ºÃ ±Ã Ã ¬ 7tap&amp;8oar|' or Whereas Regulation (EEC) No 3578/ 81 ( 5) added the terms 'appellation d'origine vin d6limit6 de quality supÃ ©rieure' and 'Eiswein' to those listed in Council 0) OJ No L 54, 5 . 3 . 1979, p. 1 . O OJ No L 326, 23. 11 . 1982, p. 1 . O OJ No L 106, 16 . 4 . 1981 , p. 1 . (4) OJ No L 258 , 11 . 9 . 1981 , p. 10 . C) OJ No L 359, 15 . 12 . 1981 , p. 6 . ( ¢) OJ No L 54, 5 . 3 . 1979, p. 48 . O OJ No L 227, 3 . 8 . 1982 , p. 10 . No L 134/2 Official Journal of the European Communities 21 . 5 . 83 confusion with the mandatory information, it should be stipulated that only some of the optional parti ­ culars may appear on the same part of the label as the mandatory information and that other optional parti ­ culars should appear on a separate part of the label or on an additional label ; whereas it is in the interest of the consumer that such particulars should relate only to verifiable facts ; Whereas transitional provisions should be adopted to make it possible to sell products described and presented in accordance with Community rules the validity of which has expired ; Whereas the lists in Annexes II, III and IV should be supplemented or amended in several places in accordance with the requests of certain non-member countries and within the framework of the general rules laid down by Regulation (EEC) No 355/79 ; Whereas this opportunity should be taken to correct the wording of certain provisions of Regulation (EEC) No 997/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, oivos T0JUK05 and to provide accurate information for the authorities in the Member States responsible for ensuring the observance of Community or national provisions in the wine sector, producer Member States should forward to the Commission all relevant information on the designation of such wines ; whereas the Commission should publish lists of such table wines ; whereas, in the case of quality wines psr, the forwarding of information to the Commission and the publication of lists are governed by Article 3 (2) of Commission Regulation (EEC) No 2247/ 73 (*); whereas, to prevent the lists of quality wines psr published by the Commission being lengthened unnecessarily by the names of geographical units which are smaller than the Member State and are rarely or never used, the rules in force should be amended so that the names of such geographical units need no longer be communicated to the Commission ; Whereas Austria and Yugoslavia have requested permission to export to the Community wines bearing the name of a vine variety under the derogations which may be allowed for the description of imported wines pursuant to Article 32 (2) of Council Regu ­ lation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and pres ­ entation of wines and grape musts (2), as last amended by Regulation (EEC) No 3685/81 (}); Whereas, in the interest of the consumer, the use of the term Vivace' should be permitted to describe certain Italian wines which, although containing carbon dioxide, do not meet the definition of 'sparkline wine' or 'semi-sparkling wine'; Whereas, given the importance of the terms 'dry 'medium dry', 'medium sweet' and 'sweet' in providing the consumer with information on the nature of wine, provision should be made so that these terms can also be used in the Danish language ; whereas provision should also be made so that certain Italian quality wines psr described as 'dry' may be marketed even where the residual sugar content of such wines exceeds thfe maximum fixed in accordance with this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 997/ 81 is hereby amended as follows : 1 . The second subparagraph of Article 1 (2) is replaced by the following : 'However, the optional information referred to in Article 2 (3) (i) of the said Regulation, namely, the terms "Landwein", "vin de pays", "vino tipico", "ovo|xaaia Kaxd nap&amp;8oar|" and "oivog Tomicd^", shall be grouped together with the mandatory information referred to in the first subparagraph of paragraph 1 .' 2.The following Article la is added : tide la The terms referred to in Article 2 ( 1 ) (d) (ii) and (iii) of Regulation (EEC) No 355/79 shall be indicated on the labels in lettering at least half as high as that used to indicate "table wine" and in no case less than three millimetres high. 2 . When, pursuant to Article 54 (2) or (3) of Regulation (EEC) No 337/79 , the label of a table wine contains a geographical ascription but not Whereas experience has shown that the marketing of wines should be facilitated by granting a wider freedom of choice as regards the mentioning of certain optional particulars ; whereas, to avoid any (') OJ No L 230, 18 . 8 . 1973, p. 12 . O OJ No L 54, 5 . 3 . 1979, p. 99. O OJ No L 369, 24. 12 . 1981 , p . 1 . 21 . 5 . 83 Official Journal of the European Communities No L 134/3 the words "Landwein", "vin de pays", "vino tipico", "ovoÃ ¼Ã ±Ã Ã ¹Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·" or "oÃ ¹Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã ", the geographical ascription shall be indicated in lettering of the same type and size . The lettering may not be higher than that used to indicate "table wine".' 3 . Article 2 is amended as follows : (a) the second indent of the first subparagraph of paragraph 1 is replaced by the following : '  "appellation d'origine contrÃ ´lÃ ©e", "appellation contrÃ ´lÃ ©e" and "appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure",' (f) The fourth subparagraph of paragraph 3 is deleted . (g) The second subparagraph of paragraph 4 is replaced by the following : 'On the labels of imported wines no expression concerning superior quality as referred to in the first subparagraph may be translated into German by any of the following terms : "Qualitatswein mit Pradikat", "Kabinett", "Spatlese", "Auslese", "Beerenauslese", "Trockenbeerenauslese", "Eiswein", "spÃ ¤tgelesen" or "ausgelesen".' 4 . Article 4 is amended as follows : (a) The following is added to the third subpara ­ graph of paragraph 1 : 'The provisions of this subparagraph shall apply without prejudice to paragraph 3 .' (b) Paragraph 2 is replaced by the following : '2 . Without prejudice to paragraph 3, the name or business name of a person or group of persons as referred to in paragraph 1 may include the proper name of the firm of such persons or an expression describing the wine ­ growing or wine-making activities of that firm.' (c) Paragraph 3 is replaced by the following : '3 . The name or business name of a person or group of persons as referred to in paragraph 1 , as it appears on the label, may not include the following terms : (b) the second subparagraph of paragraph 1 is replaced by the following : 'The traditionally used specific terms "appellation d'origine contrÃ ´lÃ ©e", "appellation contrÃ ´lÃ ©e", "appellation d'origine vin dÃ ©limitÃ © de qualite supÃ ©rieure", "denominazione di origine controllata", "denominazione di origine controllata e garantita", "ovo µÃ ±Ã Ã ¹Ã ± ÃpoÃ µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µYXo µÃ ­vÃ ·" and "ovoÃ ¼Ã ±Ã Ã ¹Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  7toi6rr|Tog" shall appear on the label directly below the name of the specified region. However, when the label of a French quality wine psr bearing the term "appellation contrÃ ´lÃ ©e" or that of a Greek quality wine psr shows the name of a vineyard, a vine variety or a brand name, the name of the specified region shall be repeated between "appellation" and "contrÃ ´lÃ ©e" or after "ovoÃ ¼Ã ±Ã Ã ¹Ã ± 7tpOEX £()aea)5", in lettering of the same type, size and colouring.' (c) Paragraph 2 is replaced by the following : '2 . The terms "Kabinett", "Spatlese", "Auslese", "Beerenauslese", "Trockenbeeren ­ auslese" and "Eiswein" shall appear in lettering of the same type and height as the name of the specified region or, where appro ­ priate, of the geographical unit smaller than the specified region.' (d) In the first subparagraph, under (a), of paragraph 3 , 'Eiswein' is deleted . (e) The third subparagraph of paragraph 3 is replaced by the following :  "Weingut", "Weingutsbesitzer",  "viticulteur", "propriÃ ©taire rÃ ©coltant",  "viticoltore", "fattoria", "tenuta", "podere", "cascina", "azienda agricola", "contadino",  estate ,  "Ã ±Ã ¼ÃÃ µÃ »Ã ¿Ã Ã Ã ³Ã Ã -Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã Ã ", or other similar terms referring to an agri ­ cultural holding, unless the product concerned was made exclusively from grapes harvested in vineyards belonging to the holding or person described by one of these terms and that the wine-making was carried out at such holding. The terms referred to in the first subpara ­ graph may be used in the plural in the business name of a group of vineyard holdings or of a group of persons as aforesaid . For the purposes of the first subparagraph, no account shall be taken of the addition of concentrated grape must designed to increase 'Furthermore, until 31 August 1984 at the latest, the term "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã " may be used for Greek quality wines psr entitled to the description "Ã £Ã ¬Ã ¼Ã ¿Ã ", "Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½", "Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½", "Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ", "Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã ", "Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã ", "Ã £Ã ·Ã Ã µÃ ¯Ã ±", "Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã ·" and "Ã Ã ±Ã Ã ½Ã ­Ã '7 No L 134/4 Official Journal of the European Communities 21 . 5 . 83 the natural alcoholic strength of the product concerned.' 5 . Article 8 is replaced by the following : !Article 8 1 . The information regarding actual alcoholic strength referred to in Articles 2 (2) (f), 12 (2) (g), 22 ( 1 ) (b), 27 (2) (d), 28 (2) (f) and 29 ( 1 ) (b) of Regulation (EEC) No 355/79 shall be given as a unit or half-unit percentage of volume. The actual alcoholic strength indicated may not be higher than the strength determined by analysis . It may be lower than that strength by 0,7 % vol at the most. The figure expressing the actual alcoholic strength shall be followed by the symbol "% vol" and may be preceded by the terms "alcoholic strength" or "actual alcohol". 4 . The density of the grape musts, concentrated or otherwise, as referred to in Articles 22 ( 1 ) (b) and 29 ( 1 ) (b) of Regulation (EEC) No 355/79 shall be shown : (a) in the case of grape musts, by use of the word "density", followed by the corresponding figure ; producer Member States may, however, during a transitional period ending on 31 August 1986, provide in respect of grape must put into circulation in their territory that the density be expressed in Oechsle degrees ; (b) in the case of concentrated grape musts and rectified concentrated grape musts, by use of the terms "refractive index" followed by the corresponding figure . 5 . The density shown on the label may not exceed the density as determined by analysis of the product concerned.' 6 . Article 10 ( 1 ) is replaced by the following : * 1 . Each producer Member State shall forward to the Commission in respect of the table wines described as "Landwein", "vin de pays", "vino tipico", "ovojiaoia Kaxd itapdSoar)" or "oivog T07tuc6$" in accordance with Article 2 (3) (i) of Regulation (EEC) No 355/79 :  as soon as possible after it is drawn up, a list of the names of the geographical units smaller than the Member State referred to in Article 4 ( 1 ) of Regulation (EEC) No 355/79 which may be used and the provisions governing the use of the said designations and names,  any amendments subsequently made to the list and provisions referred to in the preceding indent. The Commission shall publish in the Official Journal ofthe European Communities the names of the geographical units communicated to it under the first subparagraph.' 7 . Article 12 is amended as follows : (a) Paragraph 1 (c) is replaced by the following : '(c) the United States of America on or after 1 January 1983 to be described by reference to the name of the relevant State, supplemented if appropriate by the name of the country or viticultural area as referred to below, even if :  only 75 % of the wine concerned is obtained from grapes harvested in a State as listed in point VIII of Annex II, or in a single county whose name 2. The information regarding total alcoholic strength as referred to in the provisions mentioned in paragraph 1 shall be given :  either by inserting after the indication of actual alcoholic strength shown in accordance with paragraph 1 the figure representing the potential alcoholic strength preceded by the symbol " + " and followed by the symbol "% vol",  or by the use of the words "total alcoholic strength" followed in order by the figure representing the actual alcoholic strength indicated in accordance with paragraph 1 , the symbol " + ", the figure representing the potential alcoholic strength and the symbol "% vol". The potential alcoholic strength shall be indicated as a unit or tenth-unit percentage of volume. The potential alcoholic strength indicated may not be higher than the strength determined by analysis . It may be lower than that strength by 0,2 % vol at the most. 3 . Member States may allow the terms mentioned in the third subparagraph of paragraph 1 and at the second indent of paragraph 2 in their official language(s) to be given in an abbreviated form or replaced by terms the use of which is traditional and customary in their territory. 21 . 5 . 83 Official Journal of the European Communities No L 134/5 (b) Paragraph 6 is replaced by the following : '6 . Pursuant to Articles 2 (2) (h), 12 (2) (k), 27 (2) (i) and 28 (2) (k) of Regulation (EEC) No 355/79 the following terms may be used as appropriate :  "demi-sec", "halbtrocken", "abboccato", "medium dry", "halvtÃ ¸r", "Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã ",  "moelleux", "lieblich", "amabile", "medium", "medium sweet", "halvsÃ ¸d", "Ã ·Ã ¼Ã ¯Ã ³Ã »Ã Ã ºÃ ¿Ã ",  "doux", "sÃ ¼ss3", "dolce", "sweet", "sod", "Ã ³Ã »Ã Ã ºÃ Ã ". The terms "sec", "trocken", "secco", "asciutto", "dry", "tor" and " £np6&lt;;" may only be used if the wine concerned has a residual sugar content of :  four grams per litre maximum, or  nine grams per litre maximum where the level of the total acidity in grams per litre expressed as tartaric acid does not fall more than two grams per litre below the residual sugar content, or  10 grams per litre maximum in the case of quality wines psr entitled to the appellation "Frascati", for a transitional period ending on 31 August 1985 .' it bears, provided the wine is obtained entirely from grapes harvested in the territory of the United States of America, or  only 85 % of the wine concerned is obtained from grapes harvested in the "viticultural area" as laid down by United States regulations, provided the wine is obtained entirely from grapes harvested in the State or States on whose territory that viticultural area is situated.' (b) Paragraph 2 (b) is replaced by the following : '(b)  South Africa,  Australia,  Austria,  Israel,  New Zealand,  Yugoslavia,  Hungary, if described by the term "minÃ ¶segi bor" and not described by another term denoting superior quality as listed in point 4 of Annex I, to bear the name of a vine variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety provided this variety determines the character of the wine concerned;' (c) Paragraph 3 (a) is replaced by the following : '(a)  South Africa,  Australia,  Austria,  Israel ,  Hungary, if described by the term "minÃ ¶segi bor" and not described by another term denoting superior quality as listed in point 4 of Annex I , to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated ;' 8 . Article 13 is amended as follows : (a) The following is added to paragraphs 1 (c) (i) and 3 (c): '  vivace'. 9 . Article 16 is replaced by the following : 'Article 16 1 . No information regarding :  the history of the wine concerned, of the bottler's firm or of a firm belonging to a natural or legal person or group of persons involved in the distribution,  the natural or technical wine-growing conditions in which the wine originated,  the ageing of the wine, as referred to in Articles 2 (3) (h), 12 (2) (t), 27 (2) (f) and 28 (2) (p) of Regulation (EEC) No 355/79, may appear on the same part of the label as that on which the mandatory information appears . Such information shall be given either :  on a part of the label that is clearly separated from the part bearing the mandatory infor ­ mation, or  on one or more additional labels or on a pendant label . The information referred to in the first subpara ­ graph must be verifiable. No L 134/6 Official Journal of the European Communities 21 . 5 . 83  "velho" in the case of imported wine originating in Portugal bearing one of the geographical ascriptions set out in point XIII of Annex II, provided that the Portuguese provisions regarding the use of that term are observed,  "staro vino" in the case of imported wines originating in Yugoslavia and bearing one of the geographical ascriptions set out in point XVIII of Annex II, provided that the Yugoslav provisions regarding the use of that term are observed . The terms referred to in (b) and (c) of the first subparagraph may not be translated . The terms referred to in (b) of the first subparagraph may, however, be translated into German by "Hugelwein" in the case of quality wines psr originating in the province of Bolzano.' 10 . The following subparagraph is added to Article 22(1 ): 'Wines and grape musts , described and presented in accordance with provisions of Regulation (EEC) No 355/79 and of this Regulation in force when they are put into circulation and applicable up to a fixed time limit, may, after the time limit expires , be held for sale and put into circulation and exported until stocks are exhausted.' 11 . The Annexes are amended in accordance with the Annex to this Regulation. 2 . Notwithstanding paragraph 1 , the following information may appear on the same part of the label as that on which the mandatory information appears : (a) short statements such as "established in . . or "wine growers, from father to son, since . . regarding the history of the wine concerned, of the bottler's firm or of a firm belonging to a natural or legal person or group of persons involved in the distribution ; (b) the terms "vino di colle" and "vino di collina", when these are used to describe an Italian table wine or quality wine psr in accordance with the Italian provisions governing their use ; (c) the following information regarding the wine's ageing :  "vin vieux" in the case of French quality wines psr, provided that the French provisions regarding the use of that term are observed,  "vecchio" or "invecchiato" in the case of Italian quality wines psr, provided that the Italian provisions regarding the use of these terms are observed,  "ic&amp;6a" or "cave" in the case of Greek table wines , provided that the Greek provisions regarding the use of those terms are observed,  "vin vieux" in the case of imported wines originating in Morocco and bearing one of the geographical ascriptions set out in point XII of Annex II, provided that the Moroccan provisions regarding the use of that term are observed,  in the case of imported wines originating in the United States of America, an indication in the English language of the number of years of ageing in casks or in bottles, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (3) (e) and ( 10) shall apply with effect from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1983 . For the Commission Poul DALSAGER Member ofthe Commission 21 . 5 . 83 Official Journal of the European Communities No L 134/7 ANNEX 1 . Annex I is hereby amended as follows : (a) Point 6 PORTUGAL is replaced by the following : / '6. PORTUGAL  regiÃ £o demarcada  denominaÃ §Ã £o de origem  vinho de qualidade  superior  extra  reserva  garrafeira'; (b) The third indent under point 7 ROMANIA is replaced by the following : '  vinuri di calitate superiora cu denomire de origine si trepte de calitate (vsoc)  cules la maturitate deplinÃ  (cmd)  cules tÃ ®rzui (ct)  cules la maturitate de Ã ®nnobilare (cmi)  cules selectionat (cs)  cules la Ã ®nnobilarea boabelor (cib)'; (c) Point 9 TUNISIA is replaced by the following : '9 . TUNISIA  appellation d'origine contrÃ ´lÃ ©e  vin dfelimit6 de qualitÃ © supÃ ©rieure (vdqs)  vin supÃ ©rieur  qualitÃ © exceptionnelle  cÃ ©page tardif (for wine made from the Carignan vine varieties)  grand era  grand vin  premier cru  cuv6e rÃ ©servÃ ©e'; (d) Point 10 YUGOSLAVIA is replaced by the following : ' 10 . YUGOSLAVIA  "kvalitetno vino sa geografskim poreklom" or "kakovostno vino z geografskim poreklom" or "kvalitetno vino so geografsko poteklo"  "vrhunsko" or "Ã uveno vino sa goegrafskim poreklom" or "vrhunsko vino z geografskim poreklom" or "vrvno vino so geogravsko poteklo"  "kontrolisano poreklo" or "kontrolirano poreklo" or "kontrolirano poteklo"  "sluÃ ¾beno kontrolisano poreklo" or "sluÃ ¾beno kontrolirano poreklo" or "sluÃ ¾beno kontrolirano poteklo"  "sopstvena berba" or "lastna trgatev" or "sopstvena berba"  "berba u punoj zrelosti (probirna berba)" or "trgatev v polni zrelosti (izbor)" or "berba vo polna zrelost"  "kasna berba" or "pozna trgatev" or "docna berba"  "probirna berba bobica" or "jagodni izbor" or "probirna berba na zrna"  "berba suvih bobica" or "suhi jagodni izbor" or "berba na suvi zrna"  "originalnost zakonom zaSti6ena" (e) The following point 16 is added : ' 16 . TURKEY  vin de qualit6\ No L 134/8 Official Journal of the European Communities 21 . 5 . 83 2 . In Annex II, Chapter I SOUTH AFRICA is replaced by the following : 'I. SOUTH AFRICA Wines bearing one of the following names of the wine-growing region or sub-region of origin : 1 . Wine-growing region Kusstreek (Coastal Region): sub-regions :  Durbanville  Constantia 2 . Wine-growing region Stellenbosch : sub-region :  Simonsberg-Stellenbosch 3 . Wine-growing region Paarl : sub-region :  Franschhoek 4. Wine-growing region Swartland : sub-regions :  Riebeeckberg  Groenkloof 5 . Wine-growing region Tulbagh 6 . Wine-growing region BreÃ «riviervallei (Brede River Valley) 7 . Wine-growing region Worcester : sub-regions :  Aan-de-Doorns  Slanghoek  Nuy  Goudini  Scherpenheuvel 8 . Wine-growing region Robertson : sub-regions :  Eilandia  Bonnievale  Hoopsrivier  Boesmansrivier  Le Chasseur  Agterkliphoogte  McGregor  Vinkrivier  Goree  Riverside 9. Wine-growing region Swellendam 10 . Wine-growing region Olifantsrivier (Olifants River): sub-region :  Spruitdrift 1 1 . Wine-growing region Klein Karoo 12. Wine-growing region Benede Oranje 13 . Wine-growing region Piketberg (Piquetberg) 14 . Wine-growing region Overberg : sub-region :  Walker Bay 15 . Wine-growing region Douglas 16 . Wine-growing region Cederberg'. 21 . 5 . 83 Official Journal of the European Communities No L 134/9 3 . In Annex II , the following is added to Chapter VIII UNITED STATES OF AMERICA under B : (a) in point 1.1 : '  Santa Maria Valley  San Pasqual Valley  Guenoc Valley  McDowell Valley  Chalone  Cienega Valley  Paicines  Salano County Green Valley  Suisun Valley' and the footnote '( l)' after 'Shenandoah Valley'; (b) after point 4 : '4.1 . Viticultural areas :  Isle of St George  Laramie Creek'; (c) after point 6 : '7 . Michigan 7.1 . Viticultural area : Fennville 7.2 . Viticultural area : Leelanau Peninsula 8 . Pennsylvania 8.1 . Lancaster Valley 9. Virginia 9.1 . Viticultural areas :  Rocky Knob  Shenandoah Valley 10 . West Virginia  Shenandoah Valley'. 4 . In Annex II , Chapter X HUNGARY is amended as follows : (a) The names of the following geographical units shall be deleted :  from point 3 : '  LiptÃ ³d  Helesfa  KÃ ©thely  from point 4 : '  DemjÃ ©n  BÃ ¼kkalja  Kerecsend  MaklÃ ¡r  TÃ ¼rje  Ozora  ZalaszentgrÃ ³t'  Novaj  GyÃ ¶ngyÃ ¶spata  GyÃ ¶ngyÃ ¶starjÃ ¡n  SzÃ ¼csi'; (b) The names of the following geographical units are added to :  Csillaghegy  Naphegy  Kerek-hegy  Templom-domb  CsongrÃ ¡d  Galambos'  TÃ ¶rÃ ¶kkÃ ºt  Vadaskert  Pusztatorony'  point 1 : '  MÃ ¡riavÃ ¡ros  KÃ kÃ ºt  Feketehalom  Ã regszÃ lÃ   SzarvaskÃ ºt  FrankdÃ ±lÃ   point 2 : '  ApÃ ¡thegy  SÃ ¡torhegy'  point 3 : '  Csillagv6lgy  OrdÃ ¶gvÃ ¶lgy  Kakasdomb  point 4 :  Ã rerdÃ  ». No L 134/ 10 Official Journal of the European Communities 21 . 5 . 83 5 . In point 2.3 of Chapter XIV ROMANIA of Annex II, 'MÃ gera Odobestilor' is replaced by 'MÃ gura Odobestilor'. 6 . In Annex II, Chapter XVI TUNISIA is replaced by the following : 'XVI. TUNISIA 1 . Wines entitled to the descriptions "appellation d'origine contrÃ ´lÃ ©e", "vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure" and/or "vin supÃ ©rieur", bearing one of the following names denoting the wine-growing region or sub-region of origin : 1.1 . Wine-growing region Mornag : sub-regions :  Le Noble de Mornag  Domaine de Charmettes  Mornag Village  C6teaux de Carthage  Haut Mornag  Coteaux de Mornag  Sidi Saad  Domaine d'Ouzra  Chateau de Mornag 1.2 . Wine-growing region Sidi Salem : sub-regions :  Domaine Nepheris  Coteaux de Khanguet  Khanguet Village  Chateau Khanguet 1.3 . Wine-growing region Kelibia 1.4 . Wine-growing region Beja : sub-regions :  Coteaux de Thibar  Domaine de Thibar  Clos de Thibar 1.5 . Wine-growing region Bizerte : sub-regions :  Chateau FÃ ©riani  Domaine Karim  Coteaux d'Utique  C6teaux de Mateur  Coteaux de Bizerte 1.6 . Wine-growing region Jendouba : sub-region : Coteaux de Tabarka 1.7 . Wine-growing region Nabeul : sub-regions :  Cap Bon  Sidi Rais  Coteaux de Hammamet 1.8 . Wine-growing region T6bourba : sub-regions :  Coteaux de T6bourba  Coteaux de Schuiggui  Domaine de Lansarine  TÃ ©bourba Village 2 . Wines entitled to the description "vin delimit6 de qualitÃ © supÃ ©rieure", originating in and bearing the name of the Mornag wine-growing region'. 21 . 5 . 83 Official Journal of the European Communities No L 134/ 11 7. In Annex II, Chapter XVII TURKEY is replaced by the following : 'XVII. TURKEY 1 . Wines bearing one of the following geographical ascriptions referring to geo ­ graphical units in Thrace and in Marmara :  GÃ ¼zel Marmara  Barbaros  Trakya (TÃ ¼rkiye)  HosbaÃ   GÃ ¼zbaÃ   Aslihan Doruk  Dimitrakopulo  Doluca  Villa Doluca  Hethiter  Buzluca  Kircasalih  YenimÃ ¶y  Kirklareli  Avsa Island 2 . Wines bearing one of the following geographical ascriptions referring to geo ­ graphical units on the Aegean Sea :  Ismir  Efes GÃ ¼nesi 3 . Wines bearing one of the following geographical ascriptions referring to geo ­ graphical units in Central Anatolia :  Cubuk  NarbaÃ   KalebaÃ   Ã rgÃ ¼p  Sungurlu  Tokat  Hitit  KÃ ¶pÃ ¼ren Sarap  Yakut  Lai  Cankaya  Kazova Valley  Kalecik  Kirikkale  Kirikkale -Sungurlu  Nevsehir  Coke  Avcilar 4 . Wines bearing one of the following ascriptions referring to geographical units in south and south-east Anatolia :  GÃ ¼zelbÃ g  BuzbaÃ   ElaziÃ '. 8 . In Annex II, Chapter XVIII YUGOSLAVIA is replaced by the following : 'XVIII . YUGOSLAVIA 1 . Wines originating in the Socialist Republic of Bosnia and Herzegovina and bearing one of the following names of the wine-growing region or sub-region of origin : 1.1 . Wine-growing region HerzÃ ©govine : sub-regions :  Srednja Neretva i TrebiÃ ¡njica  Rama 1.2 . Wine-growing region Severna Bosna 2 . Wines originating in the Socialist Republic of Montenegro and bearing the following name of the wine-growing region of origin : Wine-growing region Crna Gora 3 . Wines originating in the Socialist Republic of Croatia and bearing one of the following names of the wine-growing region or sub-region of origin : 3.1 . Wine-growing region Kontinentalna hrvatska : sub-regions :  Zagorsko-Medjimurski  Prigorje  PleÃ ¡ivica  Pokuplje  Moslavina  Bilogorsko-Podravski  Srednje Slavonski  Posavina  Podunavlje No L 134/ 12 Official Journal of the European Communities 21 . 5 . 83 3.2 . Wine-growing region Primorska hrvatska : sub-regions :  Istra  Hrvatsko primorje i Kvarnerski otoci  Sjeverna Dalmacija  Dalmatinska Zagora  Srednja i juÃ ¾na dalmacija (obalno otoÃ ni deo) 4 . Wines originating in the Socialist Republic of Macedonia and bearing one of the following names of the wine-growing region or sub-region of origin : 4.1 . Wine-growing region PÃ inja-Osogovo : sub-regions :  Kumanovo  Kratovo  KoÃ anski  PijaneÃ ko 4.2 . Wine-growing region Povardarje : sub-regions :  Skopje  Titov Veles  OvÃ e Pole  Strumica-RadoviÃ ¡te  Gevgelija Valandovo  Tikves with or without the word "Krater" 4.3 . Wine-growing region Pelagonija-Polog : sub-regions :  Prilep  Bitola  Prespa  Ohrid  KiÃ evo  Tetovo 5 . Wines originating in the Socialist Republic of Slovenia and bearing one of the following names of the wine-growing region or sub-region of origin : 5.1 . Wine-growing region Podravski : sub-regions :  Mariborski okoliÃ ¡  Radgonsko-Kapelske gorice  Ljutomersko-OrmoÃ ¡ke gorice  Haloze z obrobnim pogorjem  Srednje Slovenske gorice  Prekmurske gorice 5.2 . Wine-growing region Posavski : sub-regions :  Ã marsko-VirÃ ¡tanjski  Bizeljsko-SremÃ ¡ki  Dolenjski  Belokranjski 5.3 . Wine-growing region Primorski : sub-regions :  BriÃ ¡ki  Vipavski  KraÃ ¡ki  Koprski 21 . 5 . 83 Official Journal of the European Communities No L 134/ 13 6. Wines originating in the Socialist Republic of Serbia and bearing one of the following names of the wine-growing region or sub-region of origin : 6.1 . Wine-growing region Timok : sub-regions :  Krajina  KnjaÃ ¾evac 6.2 . Wine-growing region NiÃ ¡ava JuÃ ¾na Morava : sub-regions :  Aleksinac  Toplica  NiÃ ¡  NiÃ ¡ava  Leskovac  Vranje 6.3 . Wine-growing region Zapadna Morava : sub-regions :  Ã aÃ ak  KruÃ ¡evac 6.4 . Wine-growing region Sumadija Velika Morava : sub-regions :  Mlava  Jagodina  Beograd  Oplenac \ 6.5 . Wine-growing region Pocerina-Podgora 7 . Wines originating in the autonomous socialist region of Woiwodina and bearing one of the following names of the wine-growing region or sub-region of origin : 7.1 . Wine-growing region Srem : sub-region :  FruÃ ¡ka Gora 7.2 . Wine-growing region Banat : sub-regions :  VrÃ ¡ac  Bela Crkva-Deliblato  PeÃ ¡Ã ara 7.3. Wine-growing region SubotiÃ ¡ka peScara : sub-regions :  Ã oka-Potisje  PaliÃ -HorgoÃ ¡ 8 . Wines described as "Kosovsko vino" originating in the autonomous socialist region of Kosovo and bearing one of the following names of the wine-growing region or sub-region of origin : 8.1 . Wine-growing region Kosovo : sub-regions :  Istok  Pe6  Djakovica  MaliÃ ¡evo  Orahovac  Prizren  Suva Reka'. No L 134/ 14 Official Journal of the European Communities 21 . 5 . 83 9. In Annex II, Chapter XX CZECHOSLOVAKIA is replaced by the following : 'XX. CZECHOSLOVAKIA Wines bearing one of the following names of the wine-growing region of origin :  Pezinok ,  Nitra  Bratislava-Raca'. 10 . In Annex IV, Chapter I SOUTH AFRICA is replaced by the following : 'List of varieties accepted in the Community Accepted synonyms I. SOUTH AFRICA Bukettraube Cabernet franc Cabernet sauvignon Chenel Chenin blanc Steen Cinsaut Clairette blanche Colombar Colombard Chardonnay Gamay Gewurztraminer Grenache Red Grenache, Rooi Grenache Kerner Merlot Muscadel Muskadel Muscat d'Alexandrie Hanepoot Palomino Pinotage Pinot noir Sauvignon blanc S6millon Greengrape Shiraz Sylvaner \ Tinta Barocca Ugni blanc Trebbiano WeiÃ er Riesling Rhine Riesling, Riesling' Weldra Zinfandel 11 . In Annex IV, Chapter III AUSTRALIA, 'Gewurztraminer' is deleted from the right-hand column. 12 . In Annex IV, Chapter X ROMANIA is amended as follows : (a) 'Grauer MÃ ¶nch', as a synonym of 'Rulanda, RulÃ ¤nder', and 'Mavrud', as a synonym of 'Negru virtos', shall be added in the right-hand column ; (b) 'Negro virtos' in the left-hand column shall be deleted ; (c) In the left-hand column, 'Rossetraminer' shall be replaced by 'Rosetraminer'. 21 . 5 . 83 Official Journal of the European Communities No L 134/15 13 . In Annex IV, Chapter XIII YUGOSLAVIA is replaced by the following : 'List of varieties accepted in the Community Accepted synonyms XIII . YUGOSLAVIA Bagrina Banatski Rizling, Kreaca Bena BogdanuÃ ¡a Burgundac beli, beli pino Burgundac sivi , Rulandec Buvijeova ranka, Ranina, Ã asla Buvije Dobrogostina Ezerjo GrenaÃ ¡ beli, Belan Grk Debit Kevedinka KrkoÃ ¡ija KujundjuÃ ¡a Malvazija MuÃ ¡kat Ottonel Zlatni muskat Plemenka Ã ½lahtina Pinela PoÃ ¡ip Rebula Talijanski Rizling, Laski Rizling Rizling beli Rizvanac Rumeni MuÃ ¡kat Rumeni Plavec Semijon Sovinjon Smederevka Ã ipon Pimo Ã ¡ardone Traminac beli Crveni Traminac Diseci Traminac Zeleni Silvanec Ã ½ilavka Ranfol Ã ½upljanka Neoplanta Tamnjanika bela Rkaciteli Ugni blanc Medna Braghina ZackelweiÃ  Pinot blanc, Pinot bianco, WeiÃ er Bur ­ gunder, Beli Burgunder Pinot gris, RulÃ ¤nder, Pinot grigio, Grau ­ burgunder Bouvie Chasselas Tausendgut Grenache blanc Crvena ruÃ ¾ica, Crvena dinka Istarska malvazija, Malvasia, Malvasija dubrovaCka Mirisavka, MuÃ ¡kat ottonel, Muscat ottonel Golden muscat Chasslas, Gutedel , Ã ½lahtnina, Ã asla bela, Ranka Grasevina, Welschriesling Rajnski Rizling, Renski Rizling, Riesling renano, Rheinriesling, Riesling Rizvaner, MÃ ¼ller-Thurgau Muskat beli, Gelber Muscateller Semillon Sauvignon, WeiÃ sauvignon Belina Moslavac, Furmint Pinot Chardonnay, Chardonnay Weisser Traminer, Traminec RdeÃ i Traminac, Roter Traminer Mirisavi Traminac, GewÃ ¼rztraminer, Tra ­ miner aromatico Silvanac, GrÃ ¼ner Silvaner No L 134/ 16 Official Journal of the European Communities 21 . 5 . 83 List of varieties accepted in the Community Accepted synonyms XIII . YUGOSLAVIA (cont 'd) Zlatarica DobriÃ iÃ  BabiÃ  Trbljan, Ku6 Vugava Saperavi Alicant Bouche Barbera Blatina Burgundac crni Game Frankovka Kabernet frank Kabernet sovinjon Kadarka Skadarka KratoÃ ¡ija Teran RefoÃ ¡k Lasina Merlo MuÃ ¡kat Hamburg MuÃ ¡kat Krokan NinÃ uÃ ¡a Okatac Plavac Prokupac Portugizac plavi Plavka StanuÃ ¡ina ^ Sentlorenka Trnjak Vranac Veltlinac zeleni Ã ½ametna crnina Kavcina RdeÃ a kraljevina Zelen Ohridsko crno Plovdina Game bojadiser Ã ½upski bojadiser Krajinski bojadiser Jagodinka Kladovka bela Alicante  bouche Modri pino, Blauer Burgunder, Blaubur ­ gunder, Pinot noir, Blauer Spatburgunder, Spatburgunder, Modri Burgundec Game crni, Gamay Modra frankinja, BlaufrÃ ¤nkisch Cabernet franc Cabernet Sauvignon LelekuÃ ¡a Merlot Muscat Hamburg, Muskat Hamburg GlavinuÃ ¡a Plavac mali , Plavec mali Prokupec, Rskavac, KameniÃ arka Portugalka, Portugizac modri, Blauer Portugieser Plavina Sentlovrenka, Saint Laurent Vranec Vetlinec, GrÃ ¼ner Veltliner Ã ½ametovka, Blauer Kolner Ã ½ametna Ã rnina, KavÃ ina Kraljevina Gamay tantiner' 21 . 5 . 83 Official Journal of the European Communities No L 134/ 17 14 . In Annex IV, Chapter XVI CZECHOSLOVAKIA shall be replaced by the following : 'List of varieties accepted in the Community Accepted synonyms XVI. CZECHOSLOVAKIA LimbaÃ ¡skÃ ½ silvÃ ¡n SvatopeterskÃ ½ rizling PezinskÃ © zÃ ¡meckÃ © Rizling vlaÃ ¡skÃ ½ RulandskÃ © NietranskÃ © knieÃ ¾a bile NietranskÃ © knieÃ ¾a Ã ervenÃ © Frankovka Riesling rÃ ½nskÃ ½ GewÃ ¼rztraminer' 15 . The following chapter shall be added to Annex IV : 'List of varieties accepted in the Community Accepted synonyms XVII. TURKEY Papaskarasi OkÃ ¼zgÃ ¶zÃ ¼-Bogazkere Kalecik karasi Horoz karasi Pinot Noire Gamay Cinsaut Grenache Alicante Bouschet Cabernet-Sauvignon Carignan Adakarasi Calkarasi Hasandede Sungurlu Narince Misket Emir Semillon Clarette Sylvaner Riesling DÃ ¶kÃ ¼lgen Hasandede'